Citation Nr: 0336517	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  99-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran timely appealed a February 1997 RO 
decision which denied service connection for post-traumatic 
stress disorder (PTSD), depressive disorder, hypertension, 
and duodenal ulcer disease, and which denied non-service-
connected pension.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder including PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an RO decision which held that the 
veteran did not timely appeal a February 1997 RO decision 
which denied service connection for PTSD, depressive 
disorder, hypertension, and duodenal ulcer disease, and which 
denied non-service-connected pension.  The case also comes to 
the Board from a September 1999 RO decision that denied an 
application to reopen a claim for service connection for a 
psychiatric disorder including PTSD.  The veteran testified 
at an RO hearing in May 2000.


FINDINGS OF FACT

1.  By a February 1997 decision, the RO denied service 
connection for PTSD, depressive disorder, hypertension, and 
duodenal ulcer disease, and denied 
non-service-connected pension.  The RO notified the veteran 
of this decision by correspondence on February 21, 1997.  The 
veteran filed a notice of disagreement on December 17, 1997.  
The RO issued a statement of the case on April 7, 1998.  The 
veteran's related substantive appeal was received by the RO 
on July 17, 1998, beyond the permitted time limit.  

2.  Service connection for a psychiatric disorder including 
PTSD was last denied in a final RO decision in February 1997.  
Evidence received since that RO decision includes some 
evidence which is not cumulative or redundant, and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran did not timely complete an appeal of the 
February 1997 RO decision that denied service connection for 
PTSD, depressive disorder, hypertension, and duodenal ulcer 
disease, and that denied non-service-connected pension.  Thus 
the Board has no jurisdiction to review the merits of such 
decision.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2003).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disorder 
including PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from August 
1970 to June 1973.  His DD Form 214 shows he was discharged 
under honorable conditions; his military occupational 
specialty was a cook; he served in Vietnam from August 1971 
to June 1972; and he received various decorations but none 
evincing combat service.

Detailed service medical and personnel records are not 
associated with the claims folder.  Apparently shortly after 
service, the veteran submitted some miscellaneous service 
records such as travel orders.  These note, in part, that he 
had service in Vietnam and also had some disciplinary 
problems.

Post-service medical records show the veteran received VA 
treatment in December 1973 was nervous symptoms.  He gave a 
history which included seeing a psychiatist in service when 
he was in the stockade.  According to a December 1973 VA 
medical certificate, there was a question of latent 
schizophrenia.  

On VA psychiatric examination in February 1974, the diagnosis 
was anxiety neurosis.

In May 1974, the veteran claimed service connection for a 
psychiatric disorder. 

In June 1974, the RO received notice from the National 
Personnel Records Center (NPRC) that no service medical 
records were currently on file there.

In September 1974, the RO denied service connection for a 
psychiatric disorder, and on appeal the Board denied service 
connection for a psychiatric disorder in August 1976.  These 
decisions noted the unavailability of service medical 
records.

In October 1976, the veteran submitted photocopies of 
February and April 1973 appointment cards for mental health 
clinic appointments at Fort Riley, Kansas, when he was in 
service.

In November 1976, the RO denied an application to reopen a 
claim for service connection for a nervous condition.  The 
veteran did not complete an appeal of this decision.

Additional post-service medical records from the mid-1970s 
and later reflect treatment for anxiety and other psychiatric 
symptoms.  

Various lay statements from March 1977, including one from 
the veteran's mother, generally state that the veteran had 
been emotionally healthy prior to active service, but that he 
had returned from Vietnam service with psychiatric problems.

In July 1992, the RO denied an application to reopen a claim 
for service connection for a psychiatric disorder.  The 
veteran did not complete an appeal of this decision.

The veteran wrote in April 1995 about his traumatic wartime 
experiences, including witnessing combat injuries and deaths 
in Vietnam.  

When he was seen in July 1995, impressions included rule out 
PTSD, and major depression with psychotic features.  He 
continued to be seen in October 1995 for recurrent major 
depression.  In November 1995, he was hospitalized at a VA 
facility for major depressive episode with psychotic 
features; PTSD was to be ruled out.  The diagnostic 
impression in January 1996 was major depression with 
psychotic features.  Other VA and private psychiatric 
treatment records from the 1990s show various diagnoses 
including major depression with psychotic features, rule out 
PTSD, and schizoaffective disorder.  

The veteran was given a VA PTSD examination in April 1996, 
but a diagnosis was deferred; diagnosis was again deferred in 
June 1996 since the claims folder had not been made available 
for review.  

In a November 1996 statement, the veteran described Vietnam 
stressors including rocket attacks.

In February 1997, the RO denied claims for service connection 
for PTSD, depressive disorder, hypertension, and duodenal 
ulcer disease, and denied          non-service-connected 
pension.  The RO sent notice of the decision to the veteran 
on February 21, 1997.  

A March 1997 summary of conditions being treated at a VA 
facility included diagnoses of depressive disorder with 
psychotic features, and prolonged post-traumatic stress.

In a September 1997 decision, the Social Security 
Administration (SSA) awarded the veteran disability benefits 
based on a psychotic disorder.  He was deemed to have been 
disabled since October 1994.  The SSA decision referenced 
several examination reports that discussed the veteran's 
psychiatric symptoms and history.  There was reference to a 
report from Dr. Hector Rodriguez Perez describing treatment 
for symptoms stemming from Vietnam War memories, with 
diagnoses of post-traumatic stress syndrome, and depressive 
disorder, not otherwise specified.  Dr. Ramon Alonso Santiago 
noted that the veteran had a long history of psychiatric 
treatment after the Vietnam war.

On December 17, 1997, the veteran filed a form appointing a 
representative.  On that same date, the representative filed 
a notice of disagreement as to the February 1997 RO decision.  

In February 1998, the RO informed the veteran and the 
representative that he was scheduled for an RO hearing in 
April 1998.  On April 2, 1998, the representative wrote to 
the RO and asked for a rescheduling.  In an April 6, 1998 
letter, the RO acknowledged the attorney's appointment to 
serve as the veteran's representative.  

The RO mailed the veteran and his representative a statement 
of the case (SOC) on April 7, 1998 regarding the February 
1997 denials of service connection for PTSD, depressive 
disorder, hypertension, and duodenal ulcer disease, and non-
service-connected pension.    

In May 1998, the RO notified the veteran that he was 
scheduled to appear at a hearing in July 1998.  On June 22, 
1998, the RO received a letter dated June 18, 1998, in which 
the veteran's representative responded to that notification 
and requested that the hearing be rescheduled.

The RO received a substantive appeal from the veteran's 
representative on July 17, 1998.  The representative stated 
that he had not been served with a copy of the SOC and that 
the veteran had provided him with a copy of the SOC.  The 
representative also attached a copy of a letter to the RO 
dated April 22, 1998, along with a similarly dated VA Form 9 
(substantive appeal); this April 1998 letter indicated that 
the representative was submitting the VA Form 9 to the RO.

On a June 1999 private psychiatric summary, apparently 
prepared in connection with a claim for SSA benefits, the 
veteran reported a history of a mental condition since 
returning from Vietnam service.  Symptoms included flashbacks 
of his service in Vietnam and hallucinations.  On 
examination, his thought content revolved around flashbacks 
that he presented from Vietnam service.  The diagnosis was 
PTSD with depressed features, rule/out depressive disorder 
with psychotic features.  Stressors were described as being 
traumatic experience in Vietnam and the physical condition 
from his asthma.  

In July 1999, the veteran sought to reopen a claim for 
service connection for a nervous condition, including PTSD.  

In July 1999, the veteran stated that he mailed his NOD on 
December 14, 1997; that an SOC was mailed to him on April 7, 
1998; that he received the SOC on April 22, 1998; and that he 
personally mailed his substantive appeal on April 22, 1998.  
He further stated that the RO mailed a letter to him on July 
1, 1998, and that he disagreed with that letter on July 13, 
1998; he referred to his April 1998 substantive appeal in the 
July 1998 letter.  

A VA social work note from February 2000 indicated that the 
veteran had sought VA treatment after many years for 
exacerbation of symptoms such as depression, hallucinations, 
persecutory ideas, and what seemed like PTSD characteristics.  

The veteran testified at an RO hearing in May 2000 that he 
was exposed to combat situations in Vietnam.  He also 
described a disciplinary action as a stressor, and he stated 
that he received VA treatment after separation from service.

VA and private medical records from 2000 to 2002 reflect 
treatment for various conditions.  There were various 
psychiatric assessments including depression, schizophrenia, 
and PTSD characteristics.

II.  Analysis

Through discussions in correspondence, the RO decisions, the 
SOCs, and the supplemental SOCs, the VA has informed the 
veteran of the evidence necessary to substantiate his claims.  
Pertinent records are already on file with regard to the 
issue of timeliness of appeal of the February 1997 RO 
decision.  There has also been adequate development as to the 
threshold issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric disorder including PTSD.  As to these issues, the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A.  Timeliness of appeal of February 1997 RO decision

The file shows that the veteran has been informed of the 
issue of timeliness of appeal and has been given an 
opportunity to provide evidence and argument on the matter.  
There has been compliance with due process on the timeliness 
question.  38 C.F.R. § 20.101; Marsh v. West, 11 Vet. App. 
468 (1998).

The Board only has jurisdiction to review RO decisions which 
are timely appealed.  For an appeal to be timely, a claimant 
must file a notice of disagreement within the year after the 
RO sends him notice of the adverse action; and to timely 
perfect an appeal the claimant must submit a substantive 
appeal within 60 days after being sent a statement of the 
case (SOC), or within the remainder of the one-year period 
which follows the RO's notice to him of the adverse decision, 
whichever period ends later.  A substantive appeal consists 
of a VA Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 
20.200, 20.202, 20.302; Roy v. Brown, 5 Vet. App. 554 (1993).

In this case, a February 1997 RO decision denied service 
connection for PTSD, a depressive disorder, hypertension, and 
duodenal ulcer disease, and also denied   non-service-
connected pension.  The RO sent notice of this decision to 
the veteran and his representative on February 21, 1997.  A 
timely notice of disagreement was filed on behalf of the 
veteran on December 17, 1997.  The RO then mailed an SOC to 
the veteran and his representative on April 7, 1998.  Since 
one year had already elapsed since notice of the rating 
decision, the veteran had 60 days after the April 7, 1998 
issuance of the SOC (that is, until June 6, 1997) to perfect 
his appeal by filing a substantive appeal.  However, the 
record reflects that the next correspondence received from 
the veteran or his representative was a June 22, 1998 letter 
responding to an RO letter regarding a hearing.  Even if such 
June 22, 1998 correspondence were deemed a substantive 
appeal, it was late.  Then, on July 17, 1998, the 
representative filed a substantive appeal that was dated on 
April 22, 1998.  The filing of the substantive appeal on July 
17, 1998 was late.  The veteran contends that he mailed a 
substantive appeal on April 22, 1998, within the proper time 
limit.  However, such allegation is not supported by the 
evidence of record.  

Documents on file indicate that the veteran's substantive 
appeal with regard to the February 1997 RO decision was filed 
after the time permitted by law.  Thus the Board does not 
have jurisdiction to review the merits of the February 1997 
decision.  Absent a timely filed substantive appeal, the 
appeal from the February 1997 decision must be dismissed as 
untimely.

B.  Application to reopen a claim for service connection for 
a psychiatric disorder including PTSD

A claim for service connection for a psychiatric disorder 
including PTSD was denied by prior RO and Board decisions.  
The last final decision was by the RO in February 1997.  
38 U.S.C.A. § 7105.  Although the February 1997 RO decision 
is considered final, the claim may be reopened if new and 
material evidence has been submitted since then.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case, which was filed before August 29, 2001.  
See 38 C.F.R. § 3.156(a) (2003) (as amended by 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).]

Since the final RO denial in February 1997, the evidence 
received includes more psychiatric treatment records, a 1997 
SSA decision, and more statements by the veteran including 
his testimony at an RO hearing in 2000.

The 1997 SSA decision refers to medical opinions that appear 
to discuss a relationship between a current psychiatric 
disorder and the veteran's active service in Vietnam.  While 
only summarized in the SSA decision, this evidence is new and 
material; it is not cumulative or redundant, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  

The Board finds that new and material evidence has been 
submitted since the February 1997 RO decision, and thus the 
claim for service connection for a psychiatric disorder 
including PTSD is reopened.  This does not mean that service 
connection is granted.  Rather, the reopened claim will have 
to be reviewed on a de novo basis, after the evidentiary 
development discussed in the below remand.


ORDER

The appeal of the February 1997 RO decision was untimely, and 
thus such appeal is dismissed.

The claim for service connection for a psychiatric disorder 
including PTSD is reopened, and to this extent the appeal of 
this issue is granted.


REMAND

As discussed above, the claim for service connection for a 
psychiatric disorder including PTSD has been reopened.  
Additional evidentiary development on the reopened claim is 
required, as set forth below.  Accordingly, this issue is 
remanded to the RO for the following action:

1.  The RO should contact the NPRC or 
other indicated service department 
office and request that a search be made 
for the veteran's service medical 
records.  If the primary service medical 
records cannot be found, then the RO 
should develop any service medical 
records from secondary sources.

The RO should also request the service 
department to provide any additional 
service personnel records of the 
veteran, including DA Form 20, records 
from disciplinary proceedings, etc.

2.  The RO should contact the SSA and 
obtain copies of complete medical and 
other records considered by the SSA in 
awarding the veteran disability 
benefits.  Copies of all related SSA 
decisions should also be obtained.

3.  The RO should ask the veteran to 
identify all sources of post-service 
treatment for psychiatric problems.  
After obtaining any necessary release 
forms from the veteran, the RO should 
obtain copies of the related medical 
records which are not already in the 
claims folder.

4.  With regard to PTSD, the RO should 
take all necessary action to attempt 
verification of a service stressor 
through the U.S. Armed Services Center 
for Unit Records Research (CURR).  
Copies of any unit histories concerning 
the veteran's unit, while he was in 
Vietnam, should also be requested.  

5.  Thereafter, the veteran should 
undergo a VA psychiatric examination to 
determine the nature and etiology of 
current psychiatric disorders.  The 
claims folder must be provided to and 
reviewed by the doctor.  All current 
psychiatric disorders, including any 
PTSD, should be diagnosed.  Based on 
examination findings, review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with adequate 
rationale, as to date of onset and 
etiology of the veteran's currently 
diagnosed psychiatric disorders, 
including any relationship with his 
period of military service.

6.  The RO should then review, on a de 
novo basis, the reopened claim for 
service connection for a psychiatric 
disorder including PTSD.  If the claim 
is denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

During the remand, the appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



